In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-285 CR

NO. 09-03-286 CR

____________________


RICHARD ANDREW RICHARD, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause Nos. 82908 and 82909




MEMORANDUM OPINION (1)
	Richard Andrew Richard was convicted and sentenced on two indictments for
burglary of a building and was sentenced in each case to 2 years of confinement in the
Texas Department of Criminal Justice, State Jail Division.  Richard filed notices of appeal
on June 6, 2003.  In each case, the trial court entered a certification of the defendant's
right to appeal in which the court certified that this is a plea-bargain case, and the
defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court's
certifications have been provided to the Court of Appeals by the district clerk.
	On June 25, 2003, we notified the parties that the appeals would be dismissed unless 
amended certifications were filed within thirty days of the date of the notices and made 
part of the appellate records by July 25, 2003.  See Tex. R. App. P. 37.1.  The records
have not been supplemented with amended certifications.  Because a certification that
shows the defendant has the right of appeal has not been made part of the record, the
appeals must be dismissed.  See Tex. R. App. P. 25.2(d).
	Accordingly, we dismiss the appeals for want of jurisdiction.
	APPEAL DISMISSED.
								PER CURIAM

Opinion Delivered August 7, 2003
Do Not Publish
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.